DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species IV, Embodiment 4: Fig. 25 (162), and Claims 16-19 in the reply filed on June 09, 2022 is acknowledged. Thus, Claims 1-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 09, 2022.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 16, the amended limitation ends with a period “.” before the limitation “further comprising a metallic layer disposed between said first and second dielectric layers.”. It is not clear what the entire claimed structure is in view of the multiple “periods”. Thus, the limitation renders the claims indefinite and clarification is required. 		As to claim 17, the claim is identified as “original”. However, the limitation “which covers conductive layer” appears to have been amended. It is not clear whether the claim is actually “amended” rather than “original” and it is not clear whether “conductive layer” is directed to “the first electrically conductive layer”, “the second electrically conductive layer”, or another conductive layer. Thus, the limitation renders the claims indefinite and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0164945 A1 to Chae et al. (“Chae”).													As to claim 16, Chae discloses a light-emitting diode, comprising: an epitaxial layered structure (43) including a first semiconductor layer (n-type), an active layer (active) disposed on said first semiconductor layer (n-type), and a second semiconductor layer (p-type) disposed on said active layer (active) opposite to said first semiconductor layer (n-type), and a conductive mirror structure including a first electrically conductive layer (55) disposed on said second semiconductor layer (p-type) opposite to said active layer (active), and a second electrically conductive layer (25) disposed on said first electrically conductive layer (55) opposite to said epitaxial layered structure (43), wherein said first electrically conductive layer (55) has a first reflectance R1 (transparent) to light emitted from said epitaxial layered structure (43), said second electrically conductive layer (25) has a second reflectance R2 (reflective) to light emitted from said epitaxial layered structure (43), the first reflectance R1 (transparent) being smaller than the second reflectance R2 (reflective); a light-transmissive structure which includes a first dielectric layer (47) disposed between said epitaxial layered structure (43) and said conductive mirror structure, wherein said light-transmissive structure further includes a second dielectric layer (37) which is disposed on said first dielectric layer (47), and which is made of an electrically insulating material. further comprising a metallic layer (35/77b in 61e) disposed between said first (47) and second (37) dielectric layers (See Fig. 6, ¶ 0061, ¶ 0292, ¶ 0294, ¶ 0301, ¶ 0302, ¶ 0307, ¶ 0309, ¶ 0332, ¶ 0333) (Notes: the metallic layer/interconnection line in contact with 35 is known metallic layer to provide a low resistance signal line).							As to claim 17, Chae discloses further comprising a metallic protective layer (77a in 61f) which is disposed between said second electrically conductive layer (25) and said second dielectric layer (37), and which covers conductive layer (55) (See Fig. 6) (Notes: the metallic protective layer provided and covered on the side surface of the light-emitting diode serves as a physical barrier/protective layer and an interconnection line in contact with 25 as a metallic layer provides a low resistance signal line).			As to claim 18, Chae further discloses wherein said metallic protective layer (77a in 61f) and said metallic layer (77b in 61e) are made of a same material (See Fig. 6) (Notes: the metallic protective layer and the metallic layer serve as low resistance metallic interconnection/signal lines are formed of the same material).	 			As to claim 19, Chae further discloses wherein said metallic layer (77b in 61e) is disposed outside a projection of said epitaxial layered structure (43) on said first dielectric layer (47) (See Fig. 6).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Lin (US 2007/0131956 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815